Tammy Alexander v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-00299-CR

     TAMMY ALEXANDER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2002-164-C
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Tammy Elisa Alexander appeals from her plea-bargained conviction for injury to a child. 
The trial court’s certification regarding Alexander’s right of appeal states, “[T]his criminal
case . . . is a plea-bargain case, and the defendant has NO right of appeal.”  The trial court’s
certification affirmatively shows that Alexander has no right of appeal.  Accordingly, we
dismiss the appeal.  See Tex. R. App. P. 25.2(d); High v. State, 115 S.W.3d 581, 582 (Tex.
App.—Waco 2003, pet. ref’d) (mem. op.).
 
                                                                   PER CURIAM

Before Chief Justice Gray, 
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed March 10, 2004
Do not publish
[CR25]